DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/23/2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument regarding the rejection under 35 U.S.C. §112(a), in the Amendment filed on 11/23/2020, the Applicant did not point to any portion of the instant specification to indicate support for “a single cell support layer”. Therefore, the Examiner maintains that one of ordinary skill in the art would reasonably conclude that Applicant was not in possession of the invention as claimed in the amended claims 1 and 16. 
In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. Certainly providing a biocompatible/biodegradable polymer to prevent cell necrosis and undesirable reactions is well within the level of ordinary skill at the time the claimed invention was made and was not knowledge gleaned only from the Applicant's disclosure. See MPEP § 2145(X)(A).

In response to Applicant’s argument regarding the diameters of the curvilinear cell receiver, the Examiner disagrees. MPEP 2144.05(II)(B) states In order to properly support a rejection on the basis that an invention is the result of “routine optimization”, the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. Since the rejection of claims 5-6 and 12-13 was based on MPEP § 2144.04(IV) which relates to a change in size/proportion and not MPEP § 2144.05(II)(A) which relates to routine optimization, Applicant’s argument regarding a rejection on the basis that an invention is the result of “routine optimization” is moot.
In response to Applicant’s argument regarding the Regatieri reference, the Examiner disagrees. Regatieri was merely relied upon to show that it was well known in the art to use a biodegradable/biocompatible polymer substrate with at least one photoreceptor cell supplied thereon. Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. Certainly providing a biocompatible/biodegradable polymer to prevent cell necrosis and undesirable reactions is well within the level of ordinary skill at the time the claimed invention was made and was not knowledge gleaned only from the Applicant's disclosure. See MPEP § 2145(X)(A).

In response to Applicant’s argument regarding the hydrophilic properties discussed in paragraphs 40-46, the Examiner disagrees. Nakashima discloses in paragraph 51 that The separation membrane can be preferably used to suppress protein or cell adhesion on the surface of a separation membrane that has been molded without mixing a hydrophilic polymer into a stock solution for membrane formation, for example, on the surface of a membrane on which pores have been formed by irradiation of an electron beam. Therefore, Nakashima clearly provides an alternative embodiment that does not require a hydrophilic functional layer. As such, the hydrophobic materials as disclosed by Regatieri are compatible for use with the culture device of Nakashima.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification fails to provide support for the following claim elements: “a single cell support layer”. It is unclear how the scaffold can adequately support cellular activity to generate the desired tissue of a biological sample without additional cell support layers. Thus, Applicant does not possess the invention of the instant claims 1 and 16. Although the claims are part of the original specification, the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Thus, since the Applicant does not possess the invention of the instant claims 1 and 16, they fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima US 2014/0178992.
Regarding Claim 1, Nakashima discloses a scaffold [45 or 55] comprising a single cell support layer (separation membrane, 32) comprising at least one curvilinear cell receiver connected to in physical contact with at least one cell guide channel [40 or 50], the at least one curvilinear cell receiver connected to in physical contact with at least one cell guide channel extends through the cell support layer as shown in at least FIGS. 4 and 5, the cell receiver 

    PNG
    media_image1.png
    413
    378
    media_image1.png
    Greyscale

Nakashima does not explicitly disclose wherein the cell support layer comprises a biocompatible/biodegradable flexible polymer. However, Nakashima discloses that the separation membrane may consists of a hydrophobic polymer or a hydrophobic polymer further comprising a hydrophilic layer as discussed in at least paragraphs 40, 51, 180 and 183 such as a polyvinyl pyrrolidone polymer, a carbonate polymer a urethane polymer and an olefin polymer which are known to be both flexible and biocompatible. Nakashima also discloses in at least paragraphs 118 and 146 that the culture device can be made of polyethylene terephthalate (PET) or polycarbonate which are both well known in the art for their biocompatibility. Therefore, it would have been obvious to one of ordinary skill in the art to select a biocompatible/biodegradable polymer because stem cells require a nontoxic substrate(s)/cell support layer(s) that will support the appropriate cellular activity to generate the desired tissue, including the facilitation of molecular and mechanical signaling systems, without eliciting any undesirable effect in those cells or inducing any undesirable local or systemic responses in the eventual host.
prima facie obvious to one of ordinary skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding Claims 2-3 and 10, Nakashima does not explicitly disclose wherein the cell support layer comprises a biocompatible flexible polymer.
Nakashima does not explicitly disclose wherein the cell support layer comprises a biocompatible flexible polymer. However, Nakashima discloses that the separation membrane c may consists of a hydrophobic polymer or a hydrophobic polymer further comprising a hydrophilic layer as discussed in at least paragraphs 40, 51, 180 and 183 such as a polyvinyl pyrrolidone polymer, a carbonate polymer a urethane polymer and an olefin polymer which are known to be both flexible and biocompatible. Nakashima also discloses in at least paragraphs 118 and 146 that the culture device can be made of polyethylene terephthalate (PET) or polycarbonate which are both well known in the art for their biocompatibility. Therefore, it would have been obvious to one of ordinary skill in the art to select a biocompatible/biodegradable polymer because stem cells require a nontoxic substrate(s)/cell support layer(s) that will support the appropriate cellular activity to generate the desired tissue, including the facilitation of molecular and mechanical signaling systems, without eliciting any undesirable effect in those cells or inducing any undesirable local or systemic responses in the eventual host.
In the alternative, it would have been prima facie obvious to one of ordinary skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding Claims 4 and 11, Nakashima does not explicitly disclose wherein the cell support layer comprises a biodegradable flexible polymer.

In the alternative, it would have been prima facie obvious to one of ordinary skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding Claims 5-6 and 12-13, Nakashima does not explicitly disclose wherein the at least one curvilinear cell receiver has a diameter ranging from about 8 microns to about 15 microns or wherein the at least one cell guide channel has a diameter of about 5 microns.
It would have been obvious to one of ordinary skill in the art to modify the curvilinear cell receiver and cell guide channel of Nakashima with the diameters recited above because such a modification would only require a mere change in size or dimension of the device, i.e. diameter, which would have been obvious to one of ordinary skill in the art at the time of invention because 
Regarding Claim 8, Nakashima discloses wherein the curvilinear cell receiver is connected to in physical contact with at least a first cell guide channel [40 or 50] as shown in at least FIGS. 4 and 5 and a second cell guide channel [451 or 551] as shown in at least FIGS. 4 and 5 and discussed in at least paragraph 451.
Regarding Claim 9, Nakashima discloses a scaffold system comprising a plurality of scaffolds [40 or 50], each scaffold comprising a cell support layer (separation membrane, 32) comprising at least one curvilinear cell receiver connected to in physical contact with at least one cell guide channel (illustrated below), the at least one curvilinear cell receiver connected to in physical contact with at least one cell guide channel extends through the first cell support layer as shown in at least FIGS. 4 and 5, the cell receiver comprising a diameter that is larger than the diameter of an opening in the cell guide channel as discussed in at least paragraphs 144 and 153, and a second scaffold comprising a second cell support layer (separation membrane, 32) comprising at least one throughhole as shown in Fig. 3:32 that extends through the second cell support layer.

    PNG
    media_image1.png
    413
    378
    media_image1.png
    Greyscale

Nakashima does not explicitly disclose wherein the cell support layer comprises a biocompatible/biodegradable flexible polymer. However, Nakashima discloses that the separation membrane may consists of a hydrophobic polymer or a hydrophobic polymer further comprising a hydrophilic layer as discussed in at least paragraphs 40, 51, 180 and 183 such as a polyvinyl pyrrolidone polymer, a carbonate polymer a urethane polymer and an olefin polymer which are known to be both flexible and biocompatible. Nakashima also discloses in at least paragraphs 118 and 146 that the culture device can be made of polyethylene terephthalate (PET) or polycarbonate which are both well known in the art for their biocompatibility. Therefore, it would have been obvious to one of ordinary skill in the art to select a biocompatible/biodegradable polymer because stem cells require a nontoxic substrate(s)/cell support layer(s) that will support the appropriate cellular activity to generate the desired tissue, including the facilitation of molecular and mechanical signaling systems, without eliciting any undesirable effect in those cells or inducing any undesirable local or systemic responses in the eventual host.
prima facie obvious to one of ordinary skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding Claims 7 and 14, Nakashima discloses wherein the cell support layer comprises at least a first curvilinear cell receiver and a second curvilinear cell receiver as shown in at least FIGS. 3-5.
Nakashima does not explicitly disclose that the first curvilinear cell receiver spaced about 1pm apart from the second curvilinear cell receiver. However, it would have been obvious to one of ordinary skill in the art to recognize the upper structures [40 or 50] having varied space between each upper structure depending on distribution, during routine experimentation to improve performance of the invention.
Regarding Claim 15, Nakashima discloses a support member (grid like partition, 452 and 532) is positioned between the first scaffold and the second scaffold as discussed in at least paragraphs 152 and 160; and shown in Figs. 4 and 5. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima US 2014/0178992 in view of Regatieri et al. (hereinafter Regatieri) US 2013/0189341.
Regarding Claim 16, Nakashima discloses a scaffold [40 or 50] comprising a single cell support layer (separation membrane, 32) comprising at least one curvilinear cell receiver connected to in physical contact with at least one cell guide channel [40 or 50], the at least one curvilinear cell receiver connected to in physical contact with at least one cell guide channel extends through the cell support layer as shown in at least FIGS. 4 and 5, the cell receiver 

    PNG
    media_image1.png
    413
    378
    media_image1.png
    Greyscale

Nakashima does not explicitly disclose wherein the cell support layer comprises a biocompatible/biodegradable flexible polymer. However, Nakashima discloses that the separation membrane may consists of a hydrophobic polymer or a hydrophobic polymer further comprising a hydrophilic layer as discussed in at least paragraphs 40, 51, 180 and 183 such as a polyvinyl pyrrolidone polymer, a carbonate polymer a urethane polymer and an olefin polymer which are known to be both flexible and biocompatible. Nakashima also discloses in at least paragraphs 118 and 146 that the culture device can be made of polyethylene terephthalate (PET) or polycarbonate which are both well known in the art for their biocompatibility. Therefore, it would have been obvious to one of ordinary skill in the art to select a biocompatible/biodegradable polymer because stem cells require a nontoxic substrate(s)/cell support layer(s) that will support the appropriate cellular activity to generate the desired tissue, including the facilitation of molecular and mechanical signaling systems, without eliciting any undesirable effect in those cells or inducing any undesirable local or systemic responses in the eventual host.
prima facie obvious to one of ordinary skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Nakashima does not explicitly disclose at least one photoreceptor cell in the cell support layer.
Regatieri discloses a biodegradable, biocompatible polyester film substrate which can be used as a tissue scaffold wherein at least one photoreceptor cell is deposited or plated onto on to the film substrate as discussed in at least paragraphs 10-13.
It would have been obvious to one of ordinary skill in the art to deposit at least one photoreceptor cell into the cell support layer of Nakashima since Regatieri teaches that it was well known in the art to culture and/or support photoreceptor cells in a scaffold for the treatment of ocular diseases because the scaffold of Nakashima comprises a plurality of upper structures that are used to house individual cells or groups of cells as discussed in at least paragraph 156 of Nakashima.
Regarding Claim 17, Nakashima discloses a plurality of scaffolds [40 or 50], each scaffold comprising a cell support layer (separation membrane, 32) comprising at least one throughhole  as shown in Fig. 3:32 that extends through the second cell support layer, and at least one cell in the second cell support layer as discussed in at least paragraphs 78 and 144-153; and shown in at least FIGS. 4 and 5. The scaffold of Nakashima comprises a plurality of upper structures that are used to house individual cells or groups of cells as discussed in at least paragraph 156 of Nakashima thus, the second cell support layer is capable of holding at least one cell.
Regarding Claims 18-20, Nakashima does not explicitly disclose wherein the at least one curvilinear cell receiver comprises a photoreceptor cell and a retinal pigment epithelial cell. 

It would have been obvious to one of ordinary skill in the art to recognize a cell support layer comprising an individual cell such as a retinal pigment epithelium cell, during routine experimentation. Furthermore, it is to be noted that the contents of the cell support layer depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE